SUMMARY ORDER

Petitioner Yong Zhang, a citizen of China, seeks review of the January 12, 2007 order of the BIA affirming the September 14, 2005 decision of Immigration Judge (“IJ”) Patricia A. Rohan, denying petitioner’s application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). In re Yong Zhang, No. A97 740 325 (B.I.A. Jan. 12, 2007), ajfg No. A97 740 325 (Immig. Ct. N.Y. City, Sept. 14, 2005). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
When the BIA does not expressly “adopt” the IJ’s decision, but its brief opinion closely tracks the IJ’s reasoning, we may consider both opinions for the sake of completeness if doing so does not affect our ultimate conclusion. Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir.2006). We review the agency’s factual findings under the substantial evidence standard. See, e.g., Dong Gao v. BIA, 482 F.3d 122, 126 (2d Cir.2007).
As a preliminary matter, because Zhang failed to challenge the agency’s denial of his CAT claim before this Court, we deem any such arguments waived. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1, 545 n. 7 (2d Cir.2005).
Substantial evidence supports the agency’s denial of Zhang’s application for asy*354lum. As the agency found, Zhang failed to allege any past harm that was severe enough to rise to the level of persecution. See Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d Cir.2006). Regarding future persecution, Zhang’s “extremely” limited knowledge of, and participation in, Falun Gong undermined “an essential element” of his claim, to wit, the requisite nexus that he would be persecuted on the basis of his religious beliefs. See Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 400 (2d Cir.2005) (explaining that an application for asylum may be dismissed if it is too vague to satisfy the alien’s burden to identify facts corresponding to each of the elements of a refugee category). Furthermore, because Zhang testified that his parents had not told him of any further contact with authorities since his arrival in the United States, the BIA did not err in concluding that there is no evidence that Chinese authorities maintain an interest in him. Because substantial evidence supports the BIA’s conclusion that Zhang does not have a well-founded fear of future persecution, the denial of his asylum application was not improper. See Diallo v. INS, 232 F.3d 279, 284 (2d Cir.2000).
Further, because Zhang was unable to establish his eligibility for asylum, he was also unable to meet the higher standard required to succeed on a claim for withholding of removal. See Wu Biao Chen v. INS, 344 F.3d 272, 275 (2d Cir.2003).
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, the pending motions for a stay of removal and in forma pauperis are DISMISSED as moot.